In an action to recover damages for an alleged breach of contract, plaintiff appeals from two orders, one of which denied her motion for an examination before trial of the defendant, as an adverse party, and the other of which denied her motion for the issuance of a commission to take the testimony of a witness in the State of Rhode Island. The latter motion was denied without prejudice to renewal. Defendant appeals from an order granting a discovery and inspection of a contract in the defendant’s possession. Order denying plaintiff’s motion for examination of the defendant before trial *788modified by adding thereto a provision that the denial of the motion is without prejudice to renewal, if plaintiff be so advised, and, as so modified, affirmed, without costs. On the papers submitted on this motion the Special Term was justified in the conclusion that the motion was not made in good faith. Leave to renew is granted in view of the showing of merit by plaintiff on the subsequent motions for other relief. Appeal from order denying, without prejudice, plaintiff’s motion for the issuance of a commission to take testimony, dismissed, without costs. The order is not appealable. (Kalmanash v. Weinstein, 271 App. Div. 788; Weinrib v. American Binder Co., 270 App. Div. £)14.) Order granting discovery and inspection affirmed, without costs. (Cf. Tannenbaum v. Carvel, 271 App. Div. 790.) Nolan, P. J., Carswell, Johnston, Adel and MaeCrate, JJ., concur.